Case 19-50282-LSS   Doc 1-4   Filed 08/07/19   Page 1 of 42




           Exhibit D
     Case 19-50282-LSS   Doc 1-4      Filed 08/07/19   Page 2 of 42




                                                           Execution Version



             PLEDGE AND SECURITY AGREEMENT

                              among

                      PES HOLDINGS, LLC,

                            as Grantor,

                  the other Grantors party hereto,

                                and

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent

                    Dated as of August 7, 2018
              Case 19-50282-LSS                     Doc 1-4          Filed 08/07/19             Page 3 of 42




                                              TABLE OF CONTENTS

                                                                                                                            PAGE

                                                  ARTICLE 1
                                        DEFINITIONS AND INTERPRETATION

Section 1.1. Definitions.......................................................................................................2
Section 1.2. Resolution of Drafting Ambiguities ................................................................8
Section 1.3. Perfection Certificate......................................................................................9

                                            ARTICLE 2
                             GRANT OF SECURITY AND SECURED OBLIGATIONS

Section 2.1. Grant of Security Interest................................................................................9
Section 2.2. Filings ...........................................................................................................10

                                  ARTICLE 3
    PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL

Section 3.1. Financing Statements and Other Filings; Maintenance of Perfected
       Security Interest .....................................................................................................11
Section 3.2. Other Actions ................................................................................................11
Section 3.3. Joinder of Additional Guarantors.................................................................15
Section 3.4. Supplements; Further Assurances ................................................................16

                                            ARTICLE 4
                            REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 4.1. Title ...............................................................................................................16
Section 4.2. Validity of Security Interest ..........................................................................17
Section 4.3. Defense of Claims; Transferability of Pledged Collateral ...........................17
Section 4.4. Other Financing Statements .........................................................................17
Section 4.5. Chief Executive Office; Change of Name; Jurisdiction of Organization .....18
Section 4.6. Location of Inventory and Equipment...........................................................18
Section 4.7. Consents, etc .................................................................................................18
Section 4.8. Pledged Collateral ........................................................................................19
Section 4.9. Trademarks ...................................................................................................19
Section 4.10. Pledged Equity Interests .............................................................................20

                                             ARTICLE 5
                             CERTAIN PROVISIONS CONCERNING RECEIVABLES

Section 5.1. Maintenance of Records ...............................................................................21
Section 5.2. Modification of Terms, etc ............................................................................21
Section 5.3. Collection......................................................................................................21
              Case 19-50282-LSS                    Doc 1-4          Filed 08/07/19             Page 4 of 42




                                                        ARTICLE 6
                                                        TRANSFERS

Section 6.1. Transfers of Pledged Collateral....................................................................22

                                                        ARTICLE 7
                                                         REMEDIES

Section 7.1.      Remedies .......................................................................................................22
Section 7.2.      Notice of Sale ................................................................................................25
Section 7.3.      Waiver of Notice and Claims ........................................................................25
Section 7.4.      Certain Sales of Pledged Collateral .............................................................25
Section 7.5.      No Waiver; Cumulative Remedies ................................................................26
Section 7.6.      Deficiency .....................................................................................................27

                                                   ARTICLE 8
                                             APPLICATION OF PROCEEDS

Section 8.1. Application of Proceeds................................................................................27

                                                     ARTICLE 9
                                                    MISCELLANEOUS

Section 9.1. Concerning the Administrative Agent...........................................................27
Section 9.2. Administrative Agent May Perform; Administrative Agent Appointed
       Attorney-in-Fact.....................................................................................................28
Section 9.3. Continuing Security Interest; Assignment ....................................................29
Section 9.4. Termination; Release ....................................................................................29
Section 9.5. Modification in Writing.................................................................................29
Section 9.6. Notices...........................................................................................................30
Section 9.7. Governing Law, Consent to Jurisdiction and Service of Process;
       Waiver of Jury Trial...............................................................................................30
Section 9.8. Severability of Provisions .............................................................................30
Section 9.9. Execution in Counterparts ............................................................................30
Section 9.10. Business Days .............................................................................................30
Section 9.11. No Credit for Payment of Taxes or Imposition...........................................30
Section 9.12. No Claims Against Administrative Agent ...................................................31
Section 9.13. No Release ..................................................................................................31
Section 9.14. Obligations Absolute...................................................................................31
Section 9.15. Reference to Certain Provisions of the Credit Agreement..........................32


EXHIBIT 1 Form of Joinder Agreement




                                                                2
          Case 19-50282-LSS        Doc 1-4     Filed 08/07/19    Page 5 of 42




                     PLEDGE AND SECURITY AGREEMENT

       PLEDGE AND SECURITY AGREEMENT, dated as of August 7, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to time
in accordance with the provisions hereof, this “Agreement”), among PES HOLDINGS,
LLC, a limited liability company organized under the laws of Delaware (the
“Borrower”), as grantor, and the other Grantors listed on the signature pages hereto or
becoming party hereto by execution and delivery of a Joinder Agreement (together with
the Borrower, the “Grantors,” and each a “Grantor”), in favor of CORTLAND
CAPITAL MARKET SERVICES LLC, in its capacity as Administrative Agent under the
Credit Agreement (as hereinafter defined), as secured party (in such capacity and together
with any successors in such capacity, the “Administrative Agent”).

                                      RECITALS

        WHEREAS, in connection with the execution and delivery of this Agreement, the
Borrower, the other Grantors, the lending institutions signatory thereto (the “Lenders”)
and the Administrative Agent have entered into that certain Credit Agreement, dated as of
the same date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement,” which term shall also include and
refer to any increase in the amount of indebtedness under the Credit Agreement and any
refinancing or replacement of the Credit Agreement (whether under a bank facility,
securities offering or otherwise) or one or more successor or replacement facilities
whether or not with a different group of agents or lenders (whether under a bank facility,
securities offering or otherwise) and whether or not with different obligors upon the
Administrative Agent’s acknowledgment of the termination of the predecessor Credit
Agreement);

         WHEREAS, on January 21, 2018 (the “Petition Date”), the Borrower and each of
its Subsidiaries (each, a “Debtor” and collectively the “Debtors”) (along with certain of
its Affiliates) filed voluntary petitions with the Bankruptcy Court initiating their
respective cases that are pending under Chapter 11 of the Bankruptcy Code (each case of
the Borrower and each other Debtor, a “Case”, and collectively the “Cases”) and have
continued in the possession of their assets and the management of their business pursuant
to Sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, the joint Reorganization Plan (as hereinafter defined) of the Debtors
was confirmed by the Bankruptcy Court on March 26, 2018 and will be consummated on
the date hereof;

       WHEREAS, each Grantor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Credit Agreement and the other
Loan Documents and each is, therefore, willing to enter into this Agreement;

       WHEREAS, this Agreement is given by the Grantors in favor of the
Administrative Agent for the benefit of the holders of the Obligations (the “Secured
Parties”) to secure the payment and performance of all of the Obligations;
                Case 19-50282-LSS        Doc 1-4       Filed 08/07/19   Page 6 of 42




       WHEREAS, certain subsidiaries of the Borrower (the “Guarantors”) have,
pursuant to the guarantee within the Credit Agreement, unconditionally guaranteed the
Obligations; and

       WHEREAS, it is a condition to the obligations of the Lenders to make the Loans
under the Credit Agreement that each of the Grantors executes and delivers the applicable
Loan Documents, including this Agreement.

                                         AGREEMENT

       NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors and the Administrative Agent hereby agree as follows:

                                         ARTICLE 1
                               DEFINITIONS AND INTERPRETATION

          Section 1.1.    Definitions.

       (a)    Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC; provided, that, in any event, the following terms shall have the meanings
assigned to them in the UCC:

       “Accounts”; “Certificated Securities”; “Chattel Paper”; “Commercial Tort
Claims”; “Deposit Account”; “Documents”; “Electronic Chattel Paper”;
“Equipment”; “Fixtures”; “Inventory”; “Investment Property”; “Letter-of-Credit
Rights”; “Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”;
“Records”; “Security Entitlement”; “Supporting Obligations”; and “Tangible Chattel
Paper.”

       (b)    Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement. Section 1.02
of the Credit Agreement shall apply herein mutatis mutandis.

          (c)     The following terms shall have the following meanings:

      “Account Debtor” shall mean each Person who is obligated on a Receivable or
Supporting Obligation related thereto.

      “Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

          “Agreement” shall have the meaning assigned to such term in the preamble
hereto.

          “Borrower” shall have the meaning assigned to such term in the preamble hereto.



                                                   2
          Case 19-50282-LSS         Doc 1-4       Filed 08/07/19   Page 7 of 42




        “Catalyst Assets” shall mean all catalyst assets and inventory, precious metals
assets and precious metals inventory and all additions, accessions and all rights and
privileges related thereto.

      “CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

        “CFC Holdco” means any Domestic Subsidiary that owns no material assets
other than the Equity Interests of one or more Foreign Subsidiaries that are CFCs.

        “Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Current Assets Collateral and shall include any
security agreement or other agreement granting a Lien on such real or personal property.

        “Contracts” shall mean, collectively, with respect to the Grantors, all sale,
service, performance, equipment or property lease contracts, agreements and grants and
all other contracts, agreements or grants (in each case, whether written or oral, or third
party or intercompany), in each case, between a Grantor and any third party, and all
assignments, amendments, restatements, supplements, extensions, renewals, replacements
or modifications thereto or thereof.

        “Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC and (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

       “Control Agreements” shall mean any Deposit Account Control Agreement and
any other control agreements entered into in connection with this Agreement and the
other Loan Documents.

        “Copyrights” shall mean (a) all copyrights in any work subject to the copyright
laws of the United States or any other country, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any such copyright
in the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the United States
Copyright Office (or any successor office or any similar office in any other country).

       “Credit Agreement” shall have the meaning assigned to such term in the
Recitals.

       “Current Assets Collateral” shall have the meaning assigned to such term in
Section 2.1.

         “Deposit Account Control Agreement” shall mean an agreement in such form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

         “Equity Interests” shall mean (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares, interests,


                                              3
          Case 19-50282-LSS         Doc 1-4       Filed 08/07/19    Page 8 of 42




participations, rights or other equivalents (however designated) of corporate stock, (c) in
the case of a partnership or limited liability company, partnership interests (whether
general or limited) or membership interests, and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

       “Excluded Deposit Account” shall mean any Deposit Account (i) for which all
or substantially all of the funds on deposit therein are used solely to fund payroll, 401(k)
and other retirement plans and employee benefits or health care benefits, and any trust
accounts with respect to any of the foregoing or (ii) holding at all times less than
$2,000,000 in the aggregate, together with all such other Deposit Accounts excluded
pursuant to this clause (ii).

       “Excluded Property” shall mean:

        (a)     assets owned by a Grantor on the date hereof or hereafter acquired that are
subject to a Lien securing a Purchase Money Obligation or Capital Lease Obligation
permitted to be incurred pursuant to the provisions of the Credit Agreement and any cash
Proceeds thereof, if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such assets or Proceeds
thereof, it being understood and agreed that, upon the termination of such contract,
agreement or documentation, or the extinguishment of the Lien securing such Purchase
Money Obligation or Capital Lease Obligation, such assets and Proceeds shall cease to be
an Excluded Property unless they shall otherwise independently continue to qualify as
such;

        (b)    SOA Separate Assets and Collateral and, to the extent not SOA Separate
Assets and Collateral, cash or Cash Equivalents securing obligations pursuant to the
transactions contemplated by the SOA Master Transaction Agreement as in effect on the
Closing Date;

       (c)     to the extent constituting Inventory, Catalyst Assets (but only to the extent
such Catalyst Assets are “Excluded Property” as defined in the Supply and Offtake
Security Documents or the Term Loan Security Documents, as applicable);

       (d)     cash or Cash Equivalents, to the extent a Lien on such cash or Cash
Equivalents is granted by a Grantor pursuant to Sections 6.02(c), (d) and (dd) of the
Credit Agreement;

        (e)    (A) each Excluded Deposit Account, to the extent that such Deposit
Account, if an Excluded Deposit Account pursuant to clause (ii) of the definition thereof,
together with all other Excluded Deposit Accounts pursuant to clause (ii) of the definition
thereof, continues to qualify as such pursuant to clause (ii) the definition thereof and (B)
each Excluded Deposit Account pursuant to clause (i) of the definition thereof;




                                              4
             Case 19-50282-LSS       Doc 1-4       Filed 08/07/19    Page 9 of 42




      (f)    any assets, the granting or perfection of a Lien on which is prohibited by
any Requirement of Law after giving effect to the anti-non-assignment provisions of the
UCC and other applicable law;

       (g)      any other assets, property or property rights of a de minimis value in
which a security interest in favor of the Secured Parties is prohibited by, or constitutes a
breach or default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except to the extent that the term in such
contract, license, agreement, instrument or other document or shareholder or similar
agreement providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law;

       (h)     Voting Stock of any Subsidiary which is a Foreign Subsidiary or CFC
Holdco representing in excess of 65% of the total voting power of all outstanding Voting
Stock of such Subsidiary;

       (i)      any asset consisting of a leasehold interest in real property;

        (j)     cash or Cash Equivalents securing obligations under Swap Agreements, to
the extent a Lien on such cash or Cash Equivalents is granted by a Grantor pursuant to
Section 6.02(ff) of the Credit Agreement;

        (k)    any “Collateral” as defined in that certain Promissory Note, dated as of the
date hereof, among Philadelphia Energy Solutions Refining and Marketing LLC, Sunoco
Logistics Partners Operations L.P. and the other parties thereto;

       (l)      any Vehicles;

        (m)    any commodity account of a Grantor in which a lien has been pledged
thereon in favor of a future commission merchant and any Swap Agreement contained
therein; provided that this clause (n) shall not extend to or include any cash or Cash
Equivalents or any assets (other than such Swap Agreement) contained in or covered by
such commodity account; provided further that, the foregoing proviso shall not be
deemed to limit in any way any other clause of the definition of “Excluded Property”;

        (n)     any intent-to-use Trademark application (but only until the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto), to the extent, if
any, that, and solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use Trademark
application or registration issuing therefrom; and

        (o)     to the extent relating to Obligations in respect of the Tranche B Loans
only, each Tranche B Excluded Building (solely so long as it constitutes a Tranche B
Excluded Building); for the avoidance of doubt, Tranche B Excluded Buildings shall not
constitute Excluded Property with respect to any Obligations other than Obligations in
respect of the Tranche B Loans.



                                               5
          Case 19-50282-LSS          Doc 1-4       Filed 08/07/19    Page 10 of 42




        “General Intangibles” shall mean, collectively, with respect to each Grantor, all
“general intangibles,” as such term is defined in the UCC, of the Grantor and, in any
event, includes, without limitation, (i) all of such Grantor’s rights, title and interest in, to
and under all Contracts and insurance policies (including all rights and remedies relating
to monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of any Contract), (ii) all know-how and
warranties relating to any of the Pledged Collateral, (iii) any and all other rights, claims,
choses-in-action and causes of action of such Grantor against any other person and the
benefits of any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any of the
Pledged Collateral, (v) all lists, books, records, correspondence, ledgers, printouts, files
(whether in printed form or stored electronically), tapes and other papers or materials
containing information relating to any of the Pledged Collateral, including all customer or
tenant lists, identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards, catalogs,
research data, computer and automatic machinery software and programs and the like,
field repair data, accounting information pertaining to such Grantor’s operations or any of
the Pledged Collateral and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs used
for the compilation or printout of such information, knowledge, records or data, (vi) all
licenses, consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Grantor, including
building permits, certificates of occupancy, environmental certificates, industrial permits
or licenses and certificates of operation, and (vii) all rights to reserves, deferred
payments, deposits, refunds, indemnification of claims and claims for tax or other refunds
against any Governmental Authority.

        “Grantors” shall have the meaning assigned to such term in the preamble.

        “Guarantors” shall have the meaning assigned to such term in the Recitals.

       “Instruments” shall mean, collectively, with respect to each Grantor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of the UCC,
and includes all promissory notes, drafts, bills of exchange or acceptances.

      “Intellectual Property” shall mean, collectively, the Trademarks, Patents and
Copyrights.

       “Intercreditor Agreement” shall mean that certain intercreditor agreement,
dated as of the date hereof, among the Administrative Agent, Merrill Lynch
Commodities, Inc., as the Initial SOA Collateral Agent (as defined therein), ICBC
Standard Bank PLC as the Successor SOA Collateral Agent (as defined therein), and the
Loan Parties (as amended, restated or otherwise modified from time to time).

        “Issuer” shall mean an issuer of Pledged Equity Interests.




                                               6
         Case 19-50282-LSS          Doc 1-4       Filed 08/07/19   Page 11 of 42




       “Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 1 hereto.

       “Lenders” shall have the meaning assigned to such term in the Recitals.

       “Notice of Exclusive Control” shall have the meaning assigned to such term in
Section 7.1(viii).

        “Patents” shall mean patents, patent applications, design registrations (and
applications therefor) and patent rights, including any such rights granted upon any
reissue, reexamination, division, extension, provisional, continuation, continuation-in-
part or other application, certificates of invention or equivalent or similar rights
anywhere in the world in inventions, designs and discoveries.

        “Perfection Certificate” shall mean that certain perfection certificate dated as of
the date hereof, executed and delivered by each Grantor in favor of the Administrative
Agent for the benefit of the Secured Parties, and each other Perfection Certificate (which
shall be in form and substance substantially similar to the Perfection Certificate dated the
date hereof) executed and delivered by the Grantors in favor of the Administrative Agent
for the benefit of the Secured Parties contemporaneously with the execution and delivery
of each Joinder Agreement executed in accordance with Section 3.3 hereof, in each case,
as the same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the reasonable
request of the Administrative Agent.

      “Permitted Liens” shall mean Liens permitted by Section 6.02 of the Credit
Agreement.

       “Pledged Collateral” shall have the meaning assigned to such term in Section
2.1.

       “Pledged Equity Interests” shall have the meaning assigned to such term in
Section 2.1.

        “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) to the extent not otherwise
covered above, all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed of, or
services rendered or to be rendered, regardless of how classified under the UCC together
with all of the Grantors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related thereto
and all Records relating thereto.

       “Secured Parties” shall have the meaning assigned to such term in the Recitals.

        “SOA Collateral Agent” shall have the meaning assigned to such term in the
Intercreditor Agreement.



                                              7
           Case 19-50282-LSS        Doc 1-4       Filed 08/07/19    Page 12 of 42




        “SOA Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

        “SOA Separate Assets and Collateral” shall have the meaning assigned to such
term in the Intercreditor Agreement.

        “SOA Termination Date” shall have the meaning assigned to such term in the
Intercreditor Agreement.

         “Supply and Offtake Secured Party” shall mean Merrill Lynch Commodities,
Inc., as Collateral Agent under the Supply and Offtake Agreement.

        “Term Loan Priority Collateral” shall have the meaning assigned to such term
in the Intercreditor Agreement.

        “Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, services marks,
logos and other source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and Trademark
Office or in any similar office or agency of the United States, any State thereof or any
other country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing referred to in
Schedule 9(a) or 9(b) to the Perfection Certificate, and (ii) the right to obtain all renewals
thereof.

          “transferable record” shall have the meaning assigned to such term in Section
3.2(c).

        “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, however, that, at any time, if by reason of mandatory
provisions of law, any or all of the perfection or priority of the Administrative Agent’s
Lien on any item or portion of the Pledged Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

         “Vehicles” shall mean all railcars, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any state and
all tires and other appurtenances to any of the foregoing.

        “Voting Stock” means, with respect to any Person, any class or classes of Capital
Stock pursuant to which the holders thereof have the general voting power under ordinary
circumstances to vote in the election of the board of directors or other managers of such
Person.




                                              8
         Case 19-50282-LSS              Doc 1-4       Filed 08/07/19   Page 13 of 42




         Section 1.2. Resolution of Drafting Ambiguities. Each Grantor acknowledges
and agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the preparation and
negotiation hereof and that it shall not cite to any rule of construction, or make any claim
or argument, to the effect that ambiguities should be resolved against the drafting party
(i.e., the Administrative Agent or any Lender or any counsel to any Lender) in the
interpretation of this Agreement.

        Section 1.3. Perfection Certificate. Each Grantor and the Administrative Agent
agree that the Perfection Certificate, and all descriptions of Pledged Collateral, and all
schedules, amendments and supplements hereto and thereto, are and shall at all times
remain a part of this Agreement.

                                      ARTICLE 2
                       GRANT OF SECURITY AND SECURED OBLIGATIONS

         Section 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all of the Obligations, each Grantor hereby pledges and grants
to the Administrative Agent for the benefit of the Secured Parties, a Lien on all of the
right, title and interest of such Grantor in, to and under the following property, wherever
located, and whether now existing or hereafter arising or acquired from time to time
(collectively, and in each case excluding any Excluded Property, the “Pledged
Collateral”):

                 (i)    all Accounts;

               (ii) all Inventory, including all raw materials, work in process and
       finished goods, relating to any of the foregoing items in this clause (ii);

               (iii) all Money and Deposit Accounts (to the extent relating to the items
       in clauses (i) and (ii) above, and together with such items, the “Current Assets
       Collateral”);

               (iv) all of the following: (A) Documents and Chattel Paper, (B)
       Instruments, (C) General Intangibles and Investment Property, (D) Commercial
       Tort Claims, and (E) Supporting Obligations and all other forms of obligations
       owing to any Grantor or in which any Grantor may have any interest, however
       created or arising and whether or not earned by performance;

                (v)     all Letters of Credit and Letter-of-Credit Rights;

               (vi)     all Equipment;

              (vii)     all Fixtures;

              (viii)    all Intellectual Property;




                                                  9
         Case 19-50282-LSS          Doc 1-4        Filed 08/07/19    Page 14 of 42




               (ix) all Equity Interests in each Subsidiary directly owned by such
       Grantor as of the Closing Date (including the Pledged Equity Interests listed on
       Schedule 7 to the Perfection Certificate) and any other Equity Interests in any
       Subsidiary directly owned in the future by such Grantor, together in each case
       with (i) all certificates representing such Equity Interests, (ii) all shares, securities,
       cash or other property representing a dividend on or a distribution or return of
       capital on or in respect of such Equity Interests, or resulting from a split-up,
       revision, reclassification or other like change thereof or otherwise received in
       exchange therefor, and any warrants, rights or options issued to the holders of, or
       otherwise in respect of, such Equity Interests, and (iii) without prejudice to any
       provision of the Credit Agreement prohibiting any merger or consolidation by the
       Borrower or any of its Subsidiaries, all Equity Interests of any successor entity of
       any such merger or consolidation (collectively, the “Pledged Equity Interests”);

                (x) to the extent not otherwise included above, all Records evidencing
       any of the foregoing; and

               (xi) all Proceeds and products of each of the foregoing and all
       accessions to, substitutions and replacements for, and rents, profits and products
       of, each of the foregoing, and any and all Proceeds of any insurance, indemnity,
       warranty or guaranty payable to such Grantor from time to time with respect to
       any of the foregoing.

         Notwithstanding anything to the contrary contained in clauses (i) through (xi)
above, inclusive, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property. The Grantors
shall, from time to time or at the reasonable request of the Administrative Agent (or any
Lender acting through the Administrative Agent), give written notice to the
Administrative Agent identifying in reasonable detail the Excluded Property and shall
provide to the Administrative Agent such other information regarding the Excluded
Property as the Administrative Agent (or any Lender acting through the Administrative
Agent) may reasonably request.

       Notwithstanding anything to the contrary in this Agreement if and when any asset
of any Grantor of the type described in any clause of Section 2.1 shall cease to be
Excluded Property, a Lien on and security in such asset shall be deemed granted therein.

        Section 2.2. Filings. (a) Each of the Grantors hereby irrevocably authorizes the
Administrative Agent and its counsel and representatives at any time and from time to
time to file in any relevant jurisdiction any financing statements (including fixture filings)
and amendments thereto that contain the information required by Article 9 of the UCC of
each applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including (i) whether a Grantor is an organization, the
type of organization and any organizational identification number issued to such Grantor
and (ii) any financing or continuation statements or other documents without the
signature of such Grantor where permitted by law. The Grantors shall provide all
information described in the immediately preceding sentence to the Administrative Agent


                                              10
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 15 of 42




promptly upon request by the Administrative Agent. In addition, each Grantor authorizes
and agrees that such financing statements may contain an indication and description of
collateral that describes items (i) through (xi) of the definition of Pledged Collateral in
Section 2.1 herein or describes Collateral as “all assets” or words of similar effect.
Without derogating the Liens granted hereunder, at any time from time to time, at the
sole expense of any Grantor, the Administrative Agent shall execute and deliver to such
Grantor or otherwise authorize the filing of such instruments, including any financing
statement amendment, as such Grantor may reasonably request, to confirm, evidence or
otherwise reflect in the public record the exclusion from the Pledged Collateral of all or
any portion of the Excluded Property.

       (b)    The Administrative Agent and its counsel and representatives are hereby
authorized to make any such filing or take other actions necessary to ensure the validity
and perfection of the Liens on the Pledged Collateral contemplated in this Agreement.

                                 ARTICLE 3
   PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL

        Section 3.1. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Grantor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it (to the extent such security interest can be perfected by
such filings and other actions) to the Administrative Agent in respect of the Pledged
Collateral have been delivered to the Administrative Agent in completed and, to the
extent necessary or appropriate, duly executed form for filing in each applicable
governmental, municipal or other office specified in Schedule 4 to the Perfection
Certificate. Each Grantor agrees that at the sole cost and expense of the Grantors, the
Grantors will maintain, subject to the terms of the Intercreditor Agreement and the Credit
Agreement, the security interest created by this Agreement in the Pledged Collateral as a
perfected security interest subject only to Permitted Liens.

        Section 3.2. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s Lien on the Pledged Collateral, each Grantor represents and
warrants (as to itself) as follows and agrees, in each case at the Grantors’ own expense, to
take the following actions with respect to the following Pledged Collateral:

        (a)   Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral with an aggregate
value in excess of $10,000 are evidenced by any Instrument or Tangible Chattel Paper
other than such Instruments and Tangible Chattel Paper listed in Schedule 8 to the
Perfection Certificate. Subject to the Intercreditor Agreement, to the extent such
Instrument or item of Tangible Chattel Paper has a value in excess of $10,000 in the
aggregate for all Grantors, each such Instrument and each item of Tangible Chattel Paper
listed in Schedule 8 to the Perfection Certificate has been properly endorsed, assigned
and delivered to the Administrative Agent, accompanied by instruments of transfer or
assignment duly executed in blank. Subject to the terms of the Intercreditor Agreement, if


                                             11
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 16 of 42




any amount then payable under or in connection with any of the Pledged Collateral shall
be evidenced by any Instrument or Tangible Chattel Paper, and such amount, together
with all amounts payable evidenced by any Instrument or Tangible Chattel Paper not
previously delivered to the Administrative Agent exceeds $10,000 in the aggregate for all
Grantors, the Grantor acquiring such Instrument or Tangible Chattel Paper, shall
promptly (but in any event within five Business Days after receipt thereof) endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Administrative Agent
may from time to time specify.

        (b)    Deposit Accounts. As of the date hereof, the Grantors have no Deposit
Accounts other than the accounts listed in Schedule 5 to the Perfection Certificate. Upon
compliance by the Loan Parties with the covenant set forth in Section 5.14 of the Credit
Agreement, the Administrative Agent will have a security interest, subject to the
Intercreditor Agreement, in each Deposit Account specified on Schedule 5 to the
Perfection Certificate hereto, which security interest (other than in the case of an
Excluded Deposit Account or a Deposit Account that is Excluded Property) will be
perfected by Control by virtue of execution and delivery of a Control Agreement in favor
of the Administrative Agent and the SOA Collateral Agent with respect to each such
Deposit Account, in each case, within sixty (60) days of the date hereof. Subject to the
Intercreditor Agreement, no Grantor shall hereafter establish or maintain, any Deposit
Account (other than an Excluded Deposit Account) unless, promptly after such time that
the Deposit Account is established or such Deposit Account ceases to be an Excluded
Deposit Account, such Grantor enters into a Control Agreement in favor of the
Administrative Agent and, if applicable, the SOA Collateral Agent with respect to such
Deposit Account. Subject to the Intercreditor Agreement, the Administrative Agent shall
not give any instructions directing the disposition of funds from time to time credited to
any Deposit Account (excluding Excluded Deposit Accounts) or withhold any
withdrawal rights from the Grantors with respect to funds from time to time credited to
any Deposit Account (excluding Excluded Deposit Accounts) unless an Event of Default
has occurred and is continuing, and upon the cure or waiver of such Event of Default, the
Administrative Agent shall deliver a notice rescinding such instructions and thereupon
control of such Deposit Account shall revert to the Grantors. Subject to the terms of the
Intercreditor Agreement, the Grantors shall not grant or purport to grant Control of any
Deposit Account (excluding Excluded Deposit Accounts or any Deposit Account that
constitutes Excluded Property) to any person other than the Administrative Agent or,
prior to the SOA Termination Date, the SOA Collateral Agent (as collateral agent and
bailee for the Administrative Agent pursuant to the Intercreditor Agreement).

        (c)    Electronic Chattel Paper and Transferable Records. As of the date hereof,
no amount under or in connection with any of the Pledged Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined in Section
201 of the Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) other than such Electronic Chattel Paper and transferable records listed in
Schedule 8 to the Perfection Certificate. Subject to the Intercreditor Agreement, if at any
time any amount payable under or in connection with any of the Pledged Collateral shall


                                             12
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 17 of 42




be evidenced by any Electronic Chattel Paper or any transferable record, when acquiring
such Electronic Chattel Paper or transferable record the Grantors shall promptly notify
the Administrative Agent thereof and shall take such action as the Administrative Agent
may reasonably request) control of such Electronic Chattel Paper under Section 9-105 of
the UCC or control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable record. The
requirement in the preceding sentence shall not apply to the extent that such amount,
together with all amounts payable evidenced by Electronic Chattel Paper or any
transferable record in which the Administrative Agent has not been vested control within
the meaning of the statutes described in the immediately preceding sentence, does not
exceed $500,000 in the aggregate for all Grantors. Subject to the Intercreditor
Agreement, the Administrative Agent agrees with the Grantors that the Administrative
Agent will arrange, pursuant to procedures reasonably satisfactory to the Administrative
Agent and so long as such procedures will not result in the Administrative Agent’s loss of
control, for the Grantors to make alterations to the Electronic Chattel Paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce Act
or Section 16 of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is continuing or
would occur after taking into account any action by the Grantors with respect to such
Electronic Chattel Paper or transferable record.

       (d)    Letter-of-Credit Rights. Subject to the Intercreditor Agreement, if any
Grantor is at any time a beneficiary under a Letter of Credit that is Pledged Collateral
now or hereafter issued, the Grantors shall promptly notify the Administrative Agent
thereof and the Grantors shall, at the reasonable request of the Administrative Agent,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (i) arrange for the issuer and any confirmer of such Letter of
Credit to consent to an assignment to the Administrative Agent of the proceeds of any
drawing under the Letter of Credit or (ii) arrange for the Administrative Agent to become
the transferee beneficiary of such Letter of Credit, with the Administrative Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of Credit are to
be applied as provided in the Intercreditor Agreement. The actions in the preceding
sentence shall not be required to the extent that the amount of any such Letter of Credit,
together with the aggregate amount of all other Letters of Credit for which the actions
described above in clauses (i) and (ii) have not been taken, does not exceed $5,000,000 in
the aggregate for all Grantors.

       (e)   Pledged Equity Interests.

                 (i) Percentage Pledged Equity Interests. Each Grantor will cause the
       Pledged Equity Interests constituting part of the Pledged Collateral to constitute at
       all times 100% of the total number of Equity Interests of each Issuer then
       outstanding directly owned by such Grantor.




                                             13
 Case 19-50282-LSS        Doc 1-4        Filed 08/07/19   Page 18 of 42




         (ii) Delivery and Other Perfection. Each Grantor, and without limiting
its obligations under Section 3.4, shall:

                (A) if any of the Pledged Equity Interests constituting part of
       the Collateral are received by such Grantor, forthwith (i) deliver to the
       Administrative Agent the certificates or instruments representing or
       evidencing the same (if any), duly endorsed in blank or accompanied by
       such instruments of assignment and transfer in such form and substance
       as the Administrative Agent may reasonably request, all of which
       thereafter shall be held by the Administrative Agent, pursuant to the
       terms of this Agreement, as part of the Pledged Collateral and (ii) take
       such other action as the Administrative Agent may reasonably deem
       necessary or appropriate to duly record or otherwise perfect the security
       interest created hereunder in such Pledged Equity Interests (and each
       Grantor agrees that the Administrative Agent may from time to time
       attach as Schedule 7 of the Perfection Certificate an updated list of the
       Pledged Equity Interests reflecting the addition of such Pledged Equity
       Interests);

                (B) promptly from time to time enter into such control
       agreements, each in form and substance reasonably acceptable to the
       Administrative Agent, as may be required to perfect the security interest
       created hereby in the Pledged Equity Interests, and will promptly furnish
       to the Administrative Agent executed copies thereof;

                (C) to the extent that any Pledged Equity Interests are
       represented by Certificated Securities, keep full and accurate books and
       records relating to the Pledged Equity Interests, and stamp or otherwise
       mark such books and records in such manner as the Administrative Agent
       may reasonably require in order to reflect the security interests granted by
       this Agreement; and

                (D) only with respect to Grantors other than the Borrower,
       agrees to comply with the obligations set forth in Section 5.06(b) of the
       Credit Agreement, as if it were set forth herein mutatis mutandis.

       (iii)   Voting Rights; Dividends.

                (A) Voting Rights. So long as no Event of Default shall have
       occurred and be continuing, each Grantor shall have the right to exercise
       all voting, consensual and other powers of ownership pertaining to the
       Pledged Equity Interests for any purpose permitted by the terms of this
       Agreement and the Loan Documents; provided that no such vote shall be
       cast or such power exercised, and no consent, waiver or ratification shall
       be given by such Grantor, if in any such case the effect thereof would be
       to materially impair any of the Pledged Equity Interests or would be in
       violation of any of the provisions of this Agreement or any of the other


                                    14
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 19 of 42




               Loan Documents. If an Event of Default shall have occurred and be
               continuing, whether or not the Secured Parties or any of them exercise
               any available right to declare any Obligations due and payable or seek or
               pursue any other relief or remedy available to them under applicable law
               or under this Agreement, the Loan Documents or any other agreement
               relating to such Obligations, upon request of the Administrative Agent, at
               the direction of the Controlling Lenders in accordance with Section 7.02
               of the Credit Agreement, all such rights of the Grantors shall cease and
               the Administrative Agent shall have the exclusive right to exercise all
               voting, consensual and other powers of ownership pertaining to the
               Pledged Equity Interests, and, if the Administrative Agent shall so request
               in writing, each Grantor agrees to execute and deliver to the
               Administrative Agent appropriate additional documents to that end. Prior
               to the occurrence of an Event of Default, the Administrative Agent shall
               execute and deliver to each Grantor or cause to be executed and delivered
               to such Grantor all such proxies, powers of attorney, dividend and other
               orders, and all such instruments, without recourse, as such Grantor may
               reasonably request for the purpose of enabling such Grantor to exercise
               the rights and powers that it is entitled to exercise pursuant to this
               Section.

                         (B) Dividends, Etc. Unless and until an Event of Default shall
               have occurred and be continuing, each Grantor shall be entitled to receive
               and retain any dividends, distributions or proceeds in respect of the
               Pledged Equity Interests. If an Event of Default shall have occurred and
               be continuing, whether or not the Secured Parties or any of them exercise
               any available right to declare any Obligations due and payable or seek or
               pursue any other relief or remedy available to them under applicable law
               or under this Agreement, the Loan Documents or any other agreement
               relating to such Obligation, upon request of the Administrative Agent, all
               dividends and distributions on the Pledged Equity Interests shall be paid
               directly to the Administrative Agent and retained by it as part of the
               Pledged Collateral, subject to the terms of this Agreement, and, if the
               Administrative Agent shall so request in writing, each Grantor agrees to
               execute and deliver to the Administrative Agent appropriate additional
               dividend, distribution and other orders and documents to that end,
               provided that if such Event of Default is cured, any such dividend or
               distribution theretofore paid to the Administrative Agent shall, upon
               request of such Grantor (except to the extent theretofore applied to the
               Obligations), be returned by the Administrative Agent to such Grantor.

        Section 3.3. Joinder of Additional Guarantors. The Grantors shall cause each
of their Subsidiaries (other than an Excluded Subsidiary or a Foreign Subsidiary) that,
from time to time after the date hereof, shall be required to pledge any assets to the
Administrative Agent for the benefit of the Secured Parties pursuant to the provisions of
the Credit Agreement and to the extent required thereby, to execute and deliver to the
Administrative Agent (i) a Joinder Agreement substantially in the form of Exhibit 1


                                             15
         Case 19-50282-LSS          Doc 1-4        Filed 08/07/19   Page 20 of 42




hereto and (ii) a Perfection Certificate, in each case, within thirty (30) days of the date on
which it was acquired or created or ceased to be an Excluded Subsidiary, and upon such
execution and delivery, such Subsidiary shall constitute a “Guarantor” and a
“Grantor”, for all purposes hereunder with the same force and effect as if originally
named as a Guarantor and Grantor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of the Grantors hereunder. The rights and
obligations of the other Grantors hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Grantor as a party to this
Agreement.

        Section 3.4. Supplements; Further Assurances. The Grantors shall take such
further actions, and execute and/or deliver to the Administrative Agent such additional
financing statements, amendments, assignments, agreements, supplements, powers and
instruments, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may in its reasonable judgment deem necessary or appropriate in
order to create, perfect, preserve and protect the Lien on the Pledged Collateral as
provided herein and the rights and interests granted to the Administrative Agent
hereunder, to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s Lien on the Pledged
Collateral or, subject to the Intercreditor Agreement, permit the Administrative Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, continuation statements
and other documents (including this Agreement) under the Uniform Commercial Code
(or other similar laws) in effect in any jurisdiction with respect to the security interest
created hereby and the execution and delivery of Control Agreements, all in form
reasonably satisfactory to the Administrative Agent and in such offices wherever required
by law to perfect, continue and maintain the validity, enforceability and priority of the
Lien on the Pledged Collateral as provided herein and to preserve the other rights and
interests granted to the Administrative Agent hereunder, as against third parties, with
respect to the Pledged Collateral. Without limiting the generality of the foregoing, the
Grantors shall make, execute, endorse, acknowledge, file or refile and/or deliver to the
Administrative Agent from time to time upon reasonable request by the Administrative
Agent such lists, schedules, descriptions and designations of the Pledged Collateral,
copies of warehouse receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Administrative Agent shall reasonably request. If an Event of Default
has occurred and is continuing, the Administrative Agent shall, acting at the direction of
the Controlling Lenders pursuant to Section 7.02 of the Credit Agreement, institute and
maintain, in its own name or in the name of the Grantors, such suits and proceedings as
the Controlling Lenders deem necessary, desirable or expedient to prevent any
impairment of the Lien on or the perfection thereof in the Pledged Collateral. All of the
foregoing shall be at the sole cost and expense of the Grantors.




                                              16
         Case 19-50282-LSS          Doc 1-4        Filed 08/07/19   Page 21 of 42




                                    ARTICLE 4
                    REPRESENTATIONS, WARRANTIES AND COVENANTS

       Each Grantor represents, warrants and covenants as follows:

        Section 4.1. Title. Except for the Lien granted to the Administrative Agent for
the ratable benefit of the Secured Parties pursuant to this Agreement and Permitted Liens,
each Grantor owns and has rights and, as to Pledged Collateral acquired by it from time
to time after the date hereof, will own and have rights in, each item of Pledged Collateral
pledged by it hereunder, free and clear of any and all Liens or claims. For the avoidance
of doubt, it is understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity shall
not constitute a “Lien” on such Intellectual Property. Each of the Administrative Agent
and each Lender understands that any such licenses may be exclusive to the applicable
licensees, and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.

         Section 4.2. Validity of Security Interest. The Lien on the Pledged Collateral
granted to the Administrative Agent for the benefit of the Secured Parties hereunder
constitutes and will at all times constitute (a) a legal and valid Lien on all the Pledged
Collateral securing the payment and performance of the Obligations, and (b) subject to
the filings and other actions described in Schedule 4 to the Perfection Certificate (to the
extent required to be listed on the schedules to the Perfection Certificate as of the date
this representation is made or deemed made), and subject to the Intercreditor Agreement,
(i) a perfected first priority Lien on all Pledged Collateral that is Term Loan Priority
Collateral, subject only to Permitted Liens, and (ii) a Lien on all Pledged Collateral that is
SOA Priority Collateral (behind only the liens securing the Supply and Offtake
Obligations (as such term is defined in the Intercreditor Agreement)), subject only to
Permitted Liens (in each case, to the extent such Lien can be perfected by such filings
and other actions that are required pursuant to Section 2.2).

       Section 4.3. Defense of Claims; Transferability of Pledged Collateral. The
Grantors shall, at their own cost and expense, defend title to the Pledged Collateral
pledged by it hereunder and the security interest therein and Lien thereon granted to the
Administrative Agent and the priority thereof against all claims and demands of all
persons, at its own cost and expense, at any time claiming any interest therein adverse to
the Administrative Agent or any other Secured Party other than Permitted Liens.

        Section 4.4. Other Financing Statements. It has not filed, and has not
authorized any third party to file, any valid or effective financing statement (or similar
statement, instrument of registration or public notice under the law of any jurisdiction)
covering or purporting to cover any interest of any kind in the Pledged Collateral, except
such as have been filed in favor of the Administrative Agent pursuant to this Agreement
or in favor of any holder of a Permitted Lien with respect to such Permitted Lien or
financing statements or public notices relating to the termination statements listed on


                                              17
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 22 of 42




Schedule 10 to the Perfection Certificate. The Grantors shall not execute, authorize or
permit to be filed in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction) relating to
any Pledged Collateral, except financing statements and other statements and instruments
filed or to be filed in respect of and covering the security interests granted by the
Grantors to the holder of the Permitted Liens.

        Section 4.5. Chief Executive Office; Change of Name; Jurisdiction of
Organization. (a) Such Grantor will not, except upon 15 days’ prior written notice to the
Administrative Agent and delivery to the Administrative Agent of all additional duly
authorized and, where required, executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein, (i) change its jurisdiction of
organization or the location of its chief executive office or principal place of business
from that referred to on Schedule 2(a) or 2(c) to the Perfection Certificate or (ii) change
its name.

        (b)    The Administrative Agent may rely on advice of counsel as to whether any
or all UCC financing statements of the Grantors need to be amended as a result of any of
the changes described in clause (a) above. If the Grantors fail to provide information to
the Administrative Agent about such changes on a timely basis, the Administrative Agent
shall not be liable or responsible to any party for any failure to maintain a perfected Lien
on the Grantors’ property constituting Pledged Collateral, for which the Administrative
Agent needed to have information relating to such changes. The Administrative Agent
shall have no duty to inquire about such changes if the Grantors do not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing that it
would not be feasible or practical for the Administrative Agent to search for information
on such changes if such information is not provided by the Grantors.

        Section 4.6. Location of Inventory and Equipment. On the date hereof, the
Inventory and Equipment (other than mobile goods) are kept at the locations listed in the
relevant Schedules to the Perfection Certificate. The Grantors shall not move any
Inventory that constitutes Eligible Hydrocarbon Inventory (as defined in the Supply and
Offtake Agreement as in effect on the date hereof) to any location, other than any
location that is listed in the relevant Schedules to the Perfection Certificate or any other
location for which a Third Party Consent Agreement (as defined in the Supply and
Offtake Agreement as in effect on the date hereof) has been entered into, which locations
shall be deemed to be added to the Schedules to the Perfection Certificate, unless they
have given the Administrative Agent not less than 10 days’ prior written notice (or such
shorter period of time as may be permitted by the Administrative Agent, at the direction
of the Required Lenders) of its intention so to do, clearly describing such new location
and providing such other information in connection therewith as the Administrative
Agent may reasonably request; provided, however, that in no event shall any Inventory
be moved to any location outside of the continental United States.

       Section 4.7. Consents, etc. In the event that the Administrative Agent exercises
any remedies, voting or consensual rights or attorney-in-fact powers set forth in this


                                             18
         Case 19-50282-LSS          Doc 1-4        Filed 08/07/19   Page 23 of 42




Agreement and determines it necessary to obtain any approvals or consents of any
Governmental Authority or any other person therefor, then, upon the reasonable request
of the Administrative Agent, the Grantors shall use commercially reasonable efforts to
assist and aid the Administrative Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.

        Section 4.8. Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and lists
heretofore delivered to any Secured Party, including the Perfection Certificate and the
schedules thereto, in connection with this Agreement, in each case, relating to the
Pledged Collateral, is accurate and complete in all material respects for the purposes for
which it was delivered. The Pledged Collateral described on the schedules to the
Perfection Certificate constitutes all of the property of such type of Pledged Collateral
required to be so scheduled and owned or held by the Grantors.

        Section 4.9. Intellectual property. (a) Schedule 9(a), (c) and (e) to the
Perfection Certificate lists all Trademark, Patent and Copyright applications and
registrations owned by such Grantor in its own name on the date hereof.

       (b)   On the date hereof, to such Grantor’s knowledge all material Trademarks,
Patents and Copyrights are valid, subsisting, unexpired and enforceable, have not been
abandoned and do not infringe in any material respect the intellectual property rights of
any other Person.

       (c)    Except as set forth in Schedule 9(b) and (d) to the Perfection Certificate, on
the date hereof, none of the Trademarks, Copyrights or Patents are the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor or
franchisor.

       (d)   No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such Grantor’s rights
in, any Trademark, Copyright or Patent in any respect that could reasonably be expected
to have a Material Adverse Effect.

       (e)      No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened in writing, on the date hereof (i) seeking to limit, cancel or question the
validity of any Trademark, Copyright or Patent or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have an adverse effect on the value
of any Trademark, Copyright or Patent, except in each case as could not reasonably be
expected to have a Material Adverse Effect.

        (f)  Such Grantor (either itself or through licensees) will (i) continue to use each
material Trademark in a manner consistent with the use thereof as of the date of this
Agreement, except for any change in such manner in the ordinary course of business, (ii)
maintain the quality of products and services offered under such Trademark, Copyright or
Patent in a manner consistent with such quality as of the date of this Agreement, and (iii)
use such Trademark, Copyright or Patent with notices of registration and other notices



                                              19
         Case 19-50282-LSS          Doc 1-4        Filed 08/07/19   Page 24 of 42




and legends in a manner consistent with such use as of the date of this Agreement except
in each case of the foregoing (i) through (iii) as could not reasonably be expected to have
a Material Adverse Effect.

        (g)    Such Grantor will notify the Administrative Agent if it knows, or has reason
to know, that any application or registration relating to any material Trademark,
Copyright or Patent may become forfeited, abandoned or dedicated to the public, or of
any adverse determination or development (including any such determination or
development in any proceeding in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable) regarding such Grantor’s ownership of, or
right to register or use such Trademark.

       (h)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any Trademark,
Copyright or Patent with the United States Patent and Trademark Office or any copyright
with the Unites States Copyright Office, such Grantor shall report such filing to the
Administrative Agent within ten (10) Business Days after the last day of the fiscal quarter
in which such filing occurs. Upon the request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements, instruments and
documents as the Administrative Agent may request to evidence and perfect the
Administrative Agent’s and the Lenders’ security interest in such Trademark, Patent,
Copyright or application therefor.

       (i)    In the event that any material Trademark, Copyright or Patent is infringed,
misappropriated or diluted by a third party, such Grantor shall take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect such
Trademark, Copyright or Patent.

        Section 4.10. Pledged Equity Interests. (a) As of the date hereof, Schedule 7 to
the Perfection Certificate correctly sets forth the name and jurisdiction of each Issuer of,
and the ownership interest (including class of Equity Interests (if applicable), certificate
number (if applicable), number of shares or units and percentage owned) of each Grantor
in, the Pledged Equity Interests. As of the date hereof, the Pledged Equity Interests with
respect to each Grantor constitute 100% of the issued and outstanding Equity Interests of
each Subsidiary of the Borrower that are required to be pledged pursuant to this
Agreement and are directly owned by such Grantor on the date hereof. As of the date
hereof, each Grantor hereby represents and warrants that none of the limited liability
company interests or limited partnership interests of any Subsidiary in which a security
interest is granted by such Grantor hereunder are or represent interests in Issuers that (i)
are registered investment companies, (ii) are dealt in or traded on securities exchanges or
markets or (iii) are issued by an Issuer that has opted to have them treated as securities
under the Uniform Commercial Code of any jurisdiction.

       (b)    The Pledged Equity Interests listed on Schedule 7 to the Perfection
Certificate are, and all other Pledged Equity Interests in which such Grantor shall
hereafter grant a security interest pursuant to Section 2.1 will be, (i) duly authorized,
validly existing, fully paid and non-assessable (in the case of any shares issued by a


                                              20
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 25 of 42




corporation) and (ii) duly issued and outstanding (in the case of any equity interest in any
other entity), and none of such Pledged Equity Interests are or will be subject to any
contractual restriction, or any restriction under the charter, by- laws, or other
organizational instrument of the respective Issuer, of any nature that might prohibit,
impair, delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Administrative Agent of
rights and remedies hereunder (except for any such restriction contained herein or in the
Credit Agreement or permitted thereunder).

                                    ARTICLE 5
                    CERTAIN PROVISIONS CONCERNING RECEIVABLES

        Section 5.1. Maintenance of Records. The Grantors shall keep and maintain at
their own cost and expense complete records of each Receivable, in a manner consistent
with prudent business practice, including records of all payments received, all credits
granted thereon, all merchandise or inventory returned and all other documentation
relating thereto. Subject to the Intercreditor Agreement, the Grantors shall, at the
Grantors’ sole cost and expense, upon the Administrative Agent’s demand made at any
time after the occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables and
any books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained by the
Grantors). Subject to the Intercreditor Agreement and Section 7.02 of the Credit
Agreement, upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may transfer a full and complete copy of the Grantors’ books,
records, credit information, reports, memoranda and all other writings relating to the
Receivables to and for the use by any person that has acquired or is contemplating
acquisition of an interest in the Receivables or the Administrative Agent’s security
interest therein without the consent of any Grantor.

        Section 5.2. Modification of Terms, etc. The Grantors shall not rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or make
any adjustment with respect thereto except in the ordinary course of business consistent
with prudent business practice, or extend or renew any such obligations except in the
ordinary course of business consistent with prudent business practice or compromise or
settle any dispute, claim, suit or legal proceeding relating thereto or sell any Receivable
or interest therein except in the ordinary course of business consistent with prudent
business practice.

        Section 5.3. Collection. The Grantors shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary course of
business and consistent with prudent business practice (including Receivables that are
delinquent, such Receivables to be collected in accordance with generally accepted
commercial collection procedures), any and all amounts owing under or on account of
such Receivable, and apply promptly upon receipt thereof all such amounts as are so
collected to the outstanding balance of such Receivable, except that the Grantors may,
with respect to a Receivable, allow in the ordinary course of business (i) a refund or


                                             21
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 26 of 42




credit due as a result of returned or damaged or defective merchandise and (ii) such
extensions of time to pay amounts due in respect of Receivables and such other
modifications of payment terms or settlements in respect of Receivables as shall be
commercially reasonable in the circumstances, all in accordance with the Grantors’
ordinary course of business consistent with its collection practices as in effect from time
to time. The costs and expenses (including attorneys’ fees and disbursements) of
collection, in any case, whether incurred by the Grantors, the Administrative Agent or
any Secured Party, shall be paid by the Grantors.

                                       ARTICLE 6
                                       TRANSFERS

       Section 6.1. Transfers of Pledged Collateral. Each Grantor shall not sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except to the extent expressly permitted by
the Loan Documents.

                                       ARTICLE 7
                                        REMEDIES

        Section 7.1. Remedies. (a) Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent shall, at the direction of the Controlling
Lenders in accordance with Section 7.02 of the Credit Agreement, exercise in respect of
the Pledged Collateral, in addition to the other rights and remedies provided for herein or
otherwise available to it, the following remedies:

                 (i) Personally, or by agents or attorneys, immediately take possession
       of the Pledged Collateral or any part thereof, from the Grantors or any other
       person who then has possession of any part thereof with or without notice or
       process of law, and for that purpose may enter upon the Grantors’ premises where
       any of the Pledged Collateral is located, remove such Pledged Collateral, remain
       present at such premises to receive copies of all communications and remittances
       relating to the Pledged Collateral and use such communications and remittances
       and any and all services, supplies, aids and other facilities of the Grantors in
       connection with such removal and possession;

                (ii) Demand, sue for, collect or receive any money or property at any
       time payable or receivable in respect of the Pledged Collateral including
       instructing the obligor or obligors on any agreement, instrument or other
       obligation constituting part of the Pledged Collateral to make any payment
       required by the terms of such agreement, instrument or other obligation directly to
       the Administrative Agent, and in connection with any of the foregoing,
       compromise, settle, extend the time for payment and make other modifications
       with respect thereto; provided, however, that in the event that any such payments
       are made directly to the Grantors, prior to receipt by any such obligor of such
       instruction, the Grantors shall segregate all amounts received pursuant thereto in
       trust for the benefit of the Administrative Agent and shall promptly (but in no


                                             22
  Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 27 of 42




event later than one (1) Business Day after receipt thereof) pay such amounts to
the Administrative Agent;

        (iii) Sell, assign, grant a license to use or otherwise liquidate, or direct
the Grantors to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment, license
or liquidation;

        (iv) Take possession of the Pledged Collateral or any part thereof, by
directing the Grantors in writing to deliver the same to the Administrative Agent
at any place or places so designated by the Administrative Agent, in which event
the Grantors shall at their own expense: (a) forthwith cause the same to be moved
to the place or places designated by the Administrative Agent and therewith
delivered to the Administrative Agent, (b) store and keep any Pledged Collateral
so delivered to the Administrative Agent at such place or places pending further
action by the Administrative Agent and (c) while the Pledged Collateral shall be
so stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition. The Grantors’ obligation to deliver the Pledged Collateral as
contemplated in this Section 7.1(iv) is of the essence hereof. Upon application to
a court of equity having jurisdiction, the Administrative Agent shall be entitled to
a decree requiring specific performance by the Grantors of such an obligation;

         (v)   Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of the Grantors
constituting Pledged Collateral for application to the Obligations as provided in
Article VIII hereof;

        (vi) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and all
other rights and powers with respect to any Pledged Collateral;

       (vii) Exercise all the rights and remedies of a secured party on default
under the UCC, and the Administrative Agent may also, without notice except as
specified in Section 7.2 hereof, sell, assign or grant a license to use the Pledged
Collateral or any part thereof in one or more parcels at public or private sale, at
any exchange, broker’s board or at any of the Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or prices
and upon such other terms as the Administrative Agent may deem commercially
reasonable. If so directed by the Controlling Lenders pursuant to Section 7.02 of
the Credit Agreement, the Administrative Agent or any other Secured Party or
any of their respective Affiliates may be the purchaser, licensee, assignee or
recipient of the Pledged Collateral or any part thereof at any such sale and the
Administrative Agent shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the Pledged
Collateral sold, assigned or licensed at such sale, to use and apply any of the


                                      23
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 28 of 42




       Obligations owed to such person as a credit on account of the purchase price of
       the Pledged Collateral or any part thereof payable by such person at such sale.
       Each purchaser, assignee, licensee or recipient at any such sale shall acquire the
       property sold, assigned or licensed absolutely free from any claim or right on the
       part of the Grantors, and the Grantors hereby waive, to the fullest extent permitted
       by law, all rights of redemption, stay and/or appraisal which it now has or may at
       any time in the future have under any rule of law or statute now existing or
       hereafter enacted. Unless directed to do so by the Controlling Lenders pursuant to
       Section 7.02 of the Credit Agreement, the Administrative Agent shall not be
       obligated to make any sale of the Pledged Collateral or any part thereof regardless
       of notice of sale having been given. If directed to do so by the Controlling
       Lenders pursuant to Section 7.02 of the Credit Agreement, the Administrative
       Agent may adjourn any public or private sale from time to time by announcement
       at the time and place fixed therefor, and such sale may, without further notice, be
       made at the time and place to which it was so adjourned. The Grantors hereby
       waive, to the fullest extent permitted by law, any claims against the
       Administrative Agent or any Lender arising by reason of the fact that the price at
       which the Pledged Collateral or any part thereof may have been sold, assigned or
       licensed at such a private sale was less than the price which might have been
       obtained at a public sale, even if the Administrative Agent accepts the first offer
       received and does not offer such Pledged Collateral to more than one offeree;

             (viii) if directed to do so by the Controlling Lenders pursuant to Section
       7.02 of the Credit Agreement, the Administrative Agent shall require such
       Grantor to cause the Pledged Equity Interests to be transferred of record into the
       name of the Administrative Agent or its nominee (and the Administrative Agent
       agrees that if any of such Pledged Equity Interests is transferred into its name or
       the name of its nominee, the Administrative Agent will thereafter promptly give
       to such Grantor copies of any notices and communications received by it with
       respect to the Pledged Equity Interests);

               (ix) if directed to do so by the Controlling Lenders pursuant to Section
       7.02 of the Credit Agreement, the Administrative Agent shall send to each bank,
       securities intermediary or issuer party to any Control Agreement a “Notice of
       Exclusive Control” as defined in and under such agreement or any other similar
       notice; and

                (x) if directed to do so by the Controlling Lenders pursuant to Section
       7.02 of the Credit Agreement, exercise all other rights and remedies with respect
       to the Receivables and the other Pledged Collateral, including, without limitation,
       those set forth in Section 9- 607 of the UCC.

        The Administrative Agent acknowledges that, in connection with any exercise of
remedies pursuant to this Section 7.1, it is subject to all applicable Requirements of Law
(including Environmental Laws).




                                             24
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 29 of 42




        (b)   Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Equity Interests pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with respect
to the Pledged Equity Interests directly to the Administrative Agent; provided that, the
Administrative Agent shall not take any such action referred to in this clause (b) unless,
subject to the Intercreditor Agreement, an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have been instructed to do so by the
Controlling Lenders in accordance with Section 7.02 of the Credit Agreement.

         Section 7.2. Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part thereof
shall be required by law, ten (10) days’ prior notice to the Grantors of the time and place
of any public sale or of the time after which any private sale or other intended disposition
is to take place shall be commercially reasonable notification of such matters. No
notification need be given to the Grantors if they have signed, after the occurrence and
during the continuance of an Event of Default, a statement renouncing or modifying any
right to notification of sale or other intended disposition.

        Section 7.3. Waiver of Notice and Claims. Each of the Grantors hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in connection
with the Administrative Agent’s taking possession or the Administrative Agent’s
disposition of the Pledged Collateral or any part thereof after the occurrence and during
the continuance of an Event of Default, including any and all prior notice and hearing for
any prejudgment remedy or remedies and any such right that such Grantor would
otherwise have under law, and each of the Grantors hereby further waives, to the fullest
extent permitted by applicable law, (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s rights
hereunder and (iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Administrative
Agent shall not be liable for any incorrect or improper payment made pursuant to this
Article VII in the absence of gross negligence or willful misconduct on the part of the
Administrative Agent. Any sale of, or the grant of options to purchase, or any other
realization upon, any Pledged Collateral shall operate to divest all right, title, interest,
claim and demand, either at law or in equity, of the Grantors therein and thereto, and
shall be a perpetual bar both at law and in equity against the Grantors and against any and
all persons claiming or attempting to claim the Pledged Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under the Grantors.

       Section 7.4.    Certain Sales of Pledged Collateral.

       (a)    Each of the Grantors recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority, the


                                             25
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 30 of 42




Administrative Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of such
Governmental Authority. Each of the Grantors acknowledges that any such sales may be
at prices and on terms less favorable to the Administrative Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such circumstances,
agrees that any such restricted sale shall be deemed to have been made in a commercially
reasonable manner and that, except as may be required by applicable law, the
Administrative Agent shall have no obligation to engage in public sales.

        (b)    Each of the Grantors further agrees that a breach of any of the covenants
contained in this Section 7.4 will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7.4 is specifically enforceable against
the Grantors. Each of the Grantors agrees not to assert any defenses against an action for
specific performance of such covenants, except for a defense that no Event of Default has
occurred and is continuing, and any right to assert such other defenses is hereby waived
by such Grantor. Each of the Grantors shall reimburse the Secured Parties upon demand
for the costs and expenses (including reasonable attorneys’ fees, transfer taxes and any
other charges) incurred by the Secured Parties in connection with any sale, disposition,
repair, replacement, alteration, addition, improvement or retention of any Pledged
Collateral hereunder.

       Section 7.5.    No Waiver; Cumulative Remedies.

       (a)    No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power, privilege or remedy
hereunder preclude any other or further exercise thereof or the exercise of any other right,
power, privilege or remedy; nor shall the Administrative Agent be required to look first
to, enforce or exhaust any other security, collateral or guaranties. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies provided
by law or otherwise available.

        (b)   In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement or any
other Loan Document by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason shall have been determined
adversely to the Administrative Agent, then and in every such case, the Grantors, the
Administrative Agent and each other Secured Party shall be restored to their respective
former positions and rights hereunder with respect to the Pledged Collateral, and all
rights, remedies, privileges and powers of the Administrative Agent and the other
Secured Parties shall continue as if no such proceeding had been instituted.

      (c)    This Agreement and the Liens on the Pledged Collateral shall be
automatically reinstated if and to the extent that for any reason any payment by or on


                                             26
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 31 of 42




behalf of the Grantors in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any proceedings
in bankruptcy or reorganization or otherwise. Each of the Grantors agrees that it will
indemnify the Administrative Agent and the other Secured Parties, and its employees,
directors, officers and agents on demand for all reasonable costs and expenses (including
reasonable fees, costs and expenses of counsel) incurred by the Administrative Agent and
the other Secured Parties or their respective its employees, directors, officers and agents
in connection with such reinstatement, rescission or restoration, including any such costs
and expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

        Section 7.6. Deficiency. If the proceeds of, or other realization upon, the
Pledged Collateral by virtue of the exercise of remedies under this Article VII are
insufficient to cover the costs and expenses of such exercise and the payment in full of
the Obligations, the Grantors shall remain liable for any deficiency.

                                     ARTICLE 8
                               APPLICATION OF PROCEEDS

        Section 8.1. Application of Proceeds. Subject to the Intercreditor Agreement,
the proceeds received by the Administrative Agent in respect of any sale of, collection
from or other realization upon all or any part of the Pledged Collateral pursuant to the
exercise by the Administrative Agent of its remedies shall, subject to the terms of the
Intercreditor Agreement, be applied, together with any other sums then held by the
Administrative Agent pursuant to this Agreement, in payment of the Obligations in the
order set out in Section 7.03 of the Credit Agreement.

                                       ARTICLE 9
                                     MISCELLANEOUS

       Section 9.1.   Concerning the Administrative Agent.

       (a)    The Administrative Agent has been appointed as administrative agent
pursuant to the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent shall have
the right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including the release or
substitution of the Pledged Collateral), in accordance with this Agreement and the Credit
Agreement. The Administrative Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it with reasonable care. The Administrative Agent
may resign and a successor Administrative Agent may be appointed in the manner
provided in the Credit Agreement. Upon the acceptance of any appointment as the
Administrative Agent by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent under this Agreement, and the


                                             27
         Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 32 of 42




retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s resignation,
the provisions hereof shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Agreement while it was the Administrative Agent.

       (b)    The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property consisting of
similar property, instruments or interests, it being understood that neither the
Administrative Agent nor any of the Secured Parties shall have responsibility for taking
any necessary steps to preserve rights against any person with respect to any Pledged
Collateral.

       (c)    The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message believed by it to
be genuine and correct and to have been signed, sent or made by the proper person, and,
with respect to all matters pertaining to this Agreement and its duties hereunder, upon
advice of counsel selected by it.

        (d)  If any item of Pledged Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security agreement, pledge
or instrument of any type, in the event of any conflict between the provisions hereof and
the provisions of such other deed of trust, mortgage, security agreement, pledge or
instrument of any type in respect of such collateral, the terms of this Agreement shall
control.

         Section 9.2. Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact. If any of the Grantors fail to perform any covenants
contained in this Agreement and such failure results in an Event of Default that has
occurred and is continuing, the Administrative Agent shall, at the direction of the
Controlling Lenders in accordance with Section 7.02 of the Credit Agreement, do the
same or cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Administrative Agent shall in no event be bound to
inquire into the validity of any tax, Lien, imposition or other obligation that the Grantors
fail to pay or perform as and when required hereby and that the Grantors do not contest in
accordance with the provisions of the Credit Agreement. The Grantors shall pay any and
all amounts so expended by the Administrative Agent in accordance with the provisions
of Section 9.5 of the Credit Agreement. Neither the provisions of this Section 9.2 nor any
action taken by the Administrative Agent pursuant to the provisions of this Section 9.2
shall prevent any such failure to observe any covenant contained in this Agreement nor
any breach of representation or warranty from constituting an Event of Default. The
Grantors hereby appoint the Administrative Agent their attorney-in-fact, with full power
and authority in the place and stead of the Grantors and in the name of the Grantors, or
otherwise, from time to time during the occurrence and continuance of an Event of
Default, and the Administrative Agent shall, at the direction of the Consenting Lenders
pursuant to Section 7.02 of the Credit Agreement, take any action and to execute any


                                             28
         Case 19-50282-LSS          Doc 1-4        Filed 08/07/19   Page 33 of 42




instrument consistent with the terms of the Credit Agreement, this Agreement and the
other Security Documents which the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, including, in the case of any Trademarks,
execute and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the Administrative
Agent’s and the Lenders’ security interest in such Trademarks and the goodwill and the
general intangibles of such Grantor relating thereto or represented thereby (but the
Administrative Agent shall not be obligated to and shall have no liability to the Grantors
or any third party for failure to so do or take action). The foregoing grant of authority is a
power of attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. The Grantors hereby ratify all that such attorney shall lawfully do or
cause to be done by virtue hereof.

        Section 9.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing Lien on the Pledged Collateral and (i) shall be binding upon the
Grantors, their respective successors and assigns and (ii) inures, together with the rights
and remedies of the Administrative Agent hereunder, to the benefit of the Administrative
Agent and the other Secured Parties and each of their respective successors, transferees
and permitted assigns. No other persons (including any other creditor of the Grantors)
have any interest herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person, and such
other person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party, herein or otherwise, subject however, to the provisions of
the Credit Agreement.

         Section 9.4. Termination; Release. When all the Obligations have been paid in
full (other than those expressly stated to survive such payment in full), this Agreement
shall terminate. Upon termination of this Agreement or upon any sale, transfer or other
disposition of Pledged Collateral or any part thereof (other than to another Grantor) in a
transaction or series of transactions not prohibited by the provisions of the Credit
Agreement (including, without limitation, upon any Pledged Collateral becoming
property of an Excluded Subsidiary or a Foreign Subsidiary), the Pledged Collateral, in
the case of such termination, (or the applicable part thereof subject to such sale, transfer
or disposition) shall automatically be released from the Lien of this Agreement and all
rights to the Pledged Collateral shall revert to the Grantors. Upon such release or any
such sale, transfer or disposition of Pledged Collateral or any part thereof, the
Administrative Agent shall, upon the request and at the sole cost and expense of the
Grantors, assign, transfer and deliver to the Grantors, against receipt and without recourse
to or warranty by the Administrative Agent except as to the fact that the Administrative
Agent has not encumbered the released assets, such of the Pledged Collateral or any part
thereof to be released (in the case of a release) as may be in possession of the
Administrative Agent and as have been sold or otherwise released pursuant to the terms
hereof, and, with respect to any other released Pledged Collateral, proper documents and
instruments (including UCC-3 termination financing statements or releases)
acknowledging the termination hereof or the release of such Pledged Collateral, as the
case may be.


                                              29
          Case 19-50282-LSS         Doc 1-4        Filed 08/07/19   Page 34 of 42




        Section 9.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to any
departure by the Grantors therefrom, shall be effective unless the same shall be made in
accordance with the terms of the Credit Agreement and shall be in writing and signed by
the Administrative Agent. Any amendment, modification or supplement of or to any
provision hereof, any waiver of any provision hereof and any consent to any departure by
the Grantors from the terms of any provision hereof in each case shall be effective only in
the specific instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document evidencing the
Obligations, no notice to or demand on the Grantors in any case shall entitle the Grantors
to any other or further notice or demand in similar or other circumstances.

        Section 9.6. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be given
shall be given in the manner and become effective as set forth in the Credit Agreement,
as to the Grantors, addressed to it at the address of the Grantors set forth in the Credit
Agreement and as to the Administrative Agent, addressed to it at the address set forth in
the Credit Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other party complying as to delivery with the terms of this
Section 9.6.

       Section 9.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 9.11, 9.12 and 9.16 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if set forth herein in their entirety.

         Section 9.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such invalidity, illegality or unenforceability without invalidating the
remaining provisions hereof or affecting the validity, legality or enforceability of such
provision in any other jurisdiction.

        Section 9.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so executed
and delivered shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of a counterpart by electronic means
shall be effective as manual delivery thereof.

        Section 9.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such time period
shall be deemed to end and such date shall be deemed to fall on the next succeeding
Business Day, and performance herein may be made on such Business Day, with the
same force and effect as if made on such other day.

        Section 9.11. No Credit for Payment of Taxes or Imposition. No Grantor shall
be entitled to any credit against the principal, premium, if any, or interest payable under
the Credit Agreement, and no Grantor shall be entitled to any credit against any other


                                              30
         Case 19-50282-LSS          Doc 1-4        Filed 08/07/19   Page 35 of 42




sums that may become payable under the terms thereof or hereof, by reason of the
payment of any Tax on the Pledged Collateral or any part thereof.

        Section 9.12. No Claims Against Administrative Agent. Nothing contained in
this Agreement constitutes any consent or request by the Administrative Agent, express
or implied, for the performance of any labor or services or the furnishing of any materials
or other property in respect of the Pledged Collateral or any part thereof, nor as giving the
Grantors any right, power or authority to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien hereof.

        Section 9.13. No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or remedies
hereunder, shall relieve the Grantors from the performance of any term, covenant,
condition or agreement on the Grantors’ part to be performed or observed under or in
respect of any of the Pledged Collateral or from any liability to any person under or in
respect of any of the Pledged Collateral; or shall impose any obligation on the
Administrative Agent or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on the Grantors’ part to be so performed or observed;
or shall impose any liability on the Administrative Agent or any other Secured Party for
any act or omission on the part of the Grantors relating thereto or for any breach of any
representation or warranty on the part of the Grantors contained in this Agreement, the
Credit Agreement or the other Loan Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Administrative Agent nor any other Secured Party shall have
any obligation or liability under any contracts, agreements and other documents included
in the Pledged Collateral by reason of this Agreement, nor shall the Administrative Agent
or any other Secured Party be obligated to perform any of the obligations or duties of the
Grantors thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Pledged Collateral hereunder. The
obligations of the Grantors contained in this Section 9.13 shall survive the termination
hereof and the discharge of the Grantors’ other obligations under this Agreement, the
Credit Agreement and the other Loan Documents.

       Section 9.14. Obligations Absolute. All obligations of the Grantors hereunder
are absolute and unconditional irrespective of:

                (i) any lack of validity or enforceability of the Credit Agreement, any
       Specified Swap Agreement or any other Loan Document;

                (ii) any change in the time, manner or place of payment of, or in any
       other term of, all or any of the Obligations, or any other amendment or waiver of
       or any consent to any departure from the Credit Agreement, any Specified Swap
       Agreement or any other Loan Document;



                                              31
         Case 19-50282-LSS        Doc 1-4        Filed 08/07/19   Page 36 of 42




               (iii) any pledge, exchange, release or non-perfection of any other
       collateral, or any release or amendment or waiver of or consent to any departure
       from any guarantee, for all or any of the Obligations;

               (iv) any exercise, non-exercise or waiver of any right, remedy, power
       or privilege under or in respect hereof, the Credit Agreement, any Specified Swap
       Agreement or any other Loan Document except as specifically set forth in a
       waiver granted pursuant to the provisions of Section 9.5 hereof;

                (v)    any other circumstances that might otherwise constitute a defense
       (other than the defense of payment) available to, or a discharge of, the Grantors;
       or any bankruptcy, insolvency, reorganization, arrangement, readjustment,

               (vi)   composition, liquidation or the like of any Grantor.

       Section 9.15. Reference to Certain Provisions of the Credit Agreement.
Notwithstanding anything herein to the contrary, the lien and security interest granted to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Administrative Agent and the
other Secured Parties hereunder are subject to Sections 7.02 and 7.03 of the Credit
Agreement. In the event of any conflict or inconsistency between such provisions of the
Credit Agreement and this Agreement, such provisions of the Credit Agreement shall
govern and control.

        Section 9.16. Reference to Certain Provisions of the Intercreditor Agreement.
Reference is made to the Intercreditor Agreement dated as of August 7, 2018 (as
amended, restated, amended and restated, supplemented, modified, extended, renewed,
replaced, refinanced or restructured from time to time, the “Intercreditor Agreement”), by
and among Cortland Capital Market Services LLC, as agent for the Term Loan Secured
Parties (as defined therein), Merrill Lynch Commodities, Inc., as the Initial SOA
Collateral Agent (as defined therein), ICBC Standard Bank PLC as the Successor SOA
Collateral Agent (as defined therein), PES Holdings, LLC, a Delaware limited liability
company, Philadelphia Energy Solutions Refining and Marketing LLC, a Delaware
limited liability company, and each of the other Grantors (as defined therein) party
thereto. Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Administrative Agent, for the benefit of the Secured Parties, pursuant to
this Agreement and the exercise of any right or remedy by the Administrative Agent and
the other Secured Parties hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control.

                      [Remainder of Page Intentionally Left Blank]




                                            32
             Case 19-50282-LSS         Doc 1-4     Filed 08/07/19    Page 37 of 42




       IN WITNESS WHEREOF, the Grantors and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as of the date first
above written.

                                             PES HOLDINGS, LLC, as Grantor


                                             By:
                                                    Name: James T. Rens
                                                    Title: Executive Vice President and
                                                    Chief Financial Officer

                                             PHILADELPHIA ENERGY SOLUTIONS
                                             REFINING AND MARKETING LLC, as
                                             Grantor


                                             By:
                                                    Name: James T. Rens
                                                    Title: Executive Vice President and
                                                    Chief Financial Officer

                                             PES ADMINISTRATIVE SERVICES, LLC,
                                             as Grantor


                                             By:
                                                    Name: James T. Rens
                                                    Title: Executive Vice President and
                                                    Chief Financial Officer

                                             NORTH YARD GP, LLC, as Grantor


                                             By:
                                                    Name: James T. Rens
                                                    Title: Executive Vice President and
                                                    Chief Financial Officer

                                             NORTH YARD LOGISTICS, L.P., as
                                             Grantor


                                             By:
                                                    Name: James T. Rens
                                                    Title: Executive Vice President and
                                                    Chief Financial Officer



                       [Signature Page to Pledge and Security Agreement]
Case 19-50282-LSS   Doc 1-4   Filed 08/07/19   Page 38 of 42
         Case 19-50282-LSS          Doc 1-4    Filed 08/07/19      Page 39 of 42




                                                                                EXHIBIT 1

                                         [Form of]

                               JOINDER AGREEMENT

[Name of New Grantor]
[Address of New Grantor]

[Date]




Ladies and Gentlemen:

        Reference is made to the Pledge and Security Agreement, dated as of August 7,
2018 (as amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the provisions hereof, the “Security Agreement”), among
PES HOLDINGS, LLC, a limited liability company organized under the laws of
Delaware (the “Borrower”), as grantor, and the other Grantors party thereto (together
with the Borrower and any successors in such capacity, the “Grantors,” and each a
“Grantor”), in favor of CORTLAND CAPITAL MARKET SERVICES LLC, in its
capacity as Administrative Agent under the Credit Agreement (as hereinafter defined), as
grantee and secured party (in such capacities and together with any successors in such
capacities, the “Agent”). Capitalized terms used but not otherwise defined herein have
the meanings assigned to such terms in the Security Agreement.

         This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [ENTITY NAME], [ENTITY TYPE AND JURISDICTION] (the “New
Grantor”), pursuant to Section 3.3 of the Security Agreement. The New Grantor hereby
agrees to be bound as a Guarantor and as a Grantor party to the Security Agreement by
all of the terms, covenants and conditions set forth in the Security Agreement to the same
extent that it would have been bound if it had been a signatory to the Security Agreement
on the date of the Security Agreement. Without limiting the generality of the foregoing,
the New Grantor hereby grants and pledges to the Administrative Agent, as collateral
security for the full, prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the Pledged Collateral and
expressly assumes all obligations and liabilities of a Guarantor and Grantor thereunder.
The New Grantor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Grantor contained in the Security Agreement.

       Annexed hereto as Annex A is the Perfection Certificated required to be delivered
by the New Grantor pursuant to Section 3.3 of the Security Agreement.


                                        Exhibit 1-1
         Case 19-50282-LSS        Doc 1-4    Filed 08/07/19     Page 40 of 42




       This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be deemed to
be an original, but all such counterparts together shall constitute one and the same
agreement.

     THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

                      [Remainder of Page Intentionally Left Blank]




                                      Exhibit 1-2
         Case 19-50282-LSS        Doc 1-4    Filed 08/07/19    Page 41 of 42




        IN WITNESS WHEREOF, the New Grantor has caused this Joinder Agreement
to be executed and delivered by its duly authorized officer as of the date first above
written.

                                            [NEW GRANTOR]


                                            By:
                                                    Name:
                                                    Title:


AGREED TO AND ACCEPTED:

CORTLAND CAPITAL MARKET
SERVICES LLC, as Administrative Agent


By:
      Name:
      Title:




                                      Exhibit 1-3
 Case 19-50282-LSS    Doc 1-4    Filed 08/07/19   Page 42 of 42




                          Annex A to
                      Joinder Agreement

                     Perfection Certificate

Attached.




                          Exhibit 1-4
